Citation Nr: 1432515	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-16 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA).

This issue was previously remanded by the Board for further development in January 2013.  It has been returned to the Board for adjudication.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains VA treatment records pertinent to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2013, the Board remanded this issue in order to afford the Veteran a VA examination and to obtain an opinion addressing the etiology of his erectile dysfunction to include whether it was caused or is aggravated by posttraumatic stress disorder and/or Agent Orange.

The Veteran attended a VA examination in February 2013, and the examiner opined that the appellant's erectile dysfunction was likely related to surgery in the 1970's for a testicular mass.  While this answer indirectly rejects Agent Orange playing any role in causing erectile dysfunction, the question whether erectile dysfunction is aggravated by posttraumatic stress disorder was not addressed.  The Board is obligated by law to ensure that VA complies with all remand directives; the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As the February 2013 VA examiner failed to comply with the January 2013 remand directives, this issue must be remanded in order to obtain an addendum medical opinion before it can be further adjudicated.

The record indicates that the Veteran receives medical treatment at the VA Central California Health Care System.  The record currently contains treatment records dating up to February 2013.  All outstanding, relevant VA treatment records must be acquired and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the VA Central California Health Care System since February 2013.  All records received should be associated with the claims file.  If the AOJ cannot locate the Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The AOJ should then take appropriate action in order to obtain an addendum opinion from the examiner who conducted the pertinent February 2013 VA examination.  The examiner is to be provided access to the claims folder, a copy of this remand, and any records located in Virtual VA or VBMS.  The examiner must specify in the report that the claims file and any records in Virtual VA and VBMS have been reviewed.  The examiner should then address the following questions:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction was aggravated (permanently worsened beyond the natural progression) by his service-connected PTSD?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A complete rationale for any opinions expressed must be provided.  If the examiner cannot provide an opinion, he must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

If the examiner who performed the February 2013 VA examination is no longer available, the claims file must be forwarded to a similarly situated physician who must be asked to address the questions above.  If the examiner determines that a new VA examination is necessary prior to addressing these questions, the Veteran should be scheduled for a new VA examination.  The Veteran is then to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented their consideration of all records contained in Virtual VA or VBMS.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the issue.  All applicable laws, regulations, and theories of entitlement should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

